This case comes before the court on plaintiffs’ motion, filed November 24, 1978, for rehearing and vacation of the order of November 17, 1978 [unreported] and for leave to file a response to the defendant’s motion for summary judgment which that order granted. Plaintiffs’ counsel asserts that he and his office never received the defendant’s motion (which the court stated in its order was unopposed) and that he strongly desires to respond to the defendant’s motion. On consideration of plaintiffs’ motion (together with its supporting affidavits) and the defendant’s response,
It is ordered that plaintiffs’ said motion for rehearing is granted, that the order entered herein on November 17, 1978, is vacated, and that plaintiffs are granted thirty (30) days from the date hereof to file a response to defendant’s motion for summary judgment. Defendant may then have the usual time to file a reply brief if it wishes.
[On February 15, 1979 plaintiffs filed their brief, and on March 16, 1979 defendant filed a reply brief.]